NUMBER 13-05-675-CR

 
COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

RAUL LEROY GUTIERREZ,						Appellant,

v.

THE STATE OF TEXAS,						         Appellee.


On appeal from the 92nd District Court of Hidalgo County, Texas.


MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and CastilloMemorandum Opinion by Justice Yañez

 
On August 24, 2005, appellant, Raul Leroy Gutierrez, pleaded guilty to the offense
of aggravated robbery. (1)  The trial court found appellant guilty and sentenced him to eight
years' imprisonment. (2)  Appellant's counsel has filed a brief with this Court asserting there
is no basis for appeal. (3)  We agree, and affirm the trial court's judgment.
Anders Brief
According to counsel's brief, he has reviewed the clerk's record and reporter's
record and has concluded that appellant's appeal is frivolous and without merit. (4)  The brief
meets the requirements of Anders as it presents a professional evaluation showing why
there are no arguable grounds for advancing an appeal. (5)  In compliance with High v. State,
573 S.W.2d 807, 813 (Tex. Crim. App. 1978), counsel has carefully discussed why, under
controlling authority, there are no errors in the trial court's judgment.  Appellant's counsel
has stated that he has informed appellant of his right to review the appellate record and
to file a pro se brief. (6)  No such brief has been filed.
Upon receiving a "frivolous appeal" brief, the appellate courts must conduct "a full
examination of all the proceedings to decide whether the case is wholly frivolous." (7)  We
have carefully reviewed the appellate record and counsel's brief.  We agree with
appellant's counsel that the appeal is wholly frivolous and without merit. (8)  Accordingly, we
affirm the judgment of the trial court.     
Motion to Withdraw

In accordance with Anders, counsel has asked permission to withdraw as counsel
for appellant. (9)  An appellate court may grant counsel's motion to withdraw filed in
connection with an Anders brief. (10)  We grant counsel's motion to withdraw.
We order counsel to advise appellant promptly of the disposition of this case and
the availability of discretionary review. (11) 

  
							LINDA REYNA YAÑEZ,
								Justice



Do not publish.		
Tex. R. App. P. 47.2(b)

Memorandum opinion delivered and 
filed this the 17th day of August, 2006.
1.  See Tex. Pen. Code Ann.§ 29.03 (Vernon 2003). 
2.  See id. § 12.32.
3.  See Anders v. California, 386 U.S. 738, 744 (1967).
4.  See id.  
5.  See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991) (en banc). 
6.  See Sowels v. State, 45 S.W.3d 690, 693 (Tex. App.-Waco 2001, no pet.).  
7.  Penson v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312, 313 (Tex.
App.-Corpus Christi 2004, no pet.).  
8.  See Bledsoe v. State, 178 S.W.3d 824, 827-28 (Tex. Crim. App. 2005).
9.  See Anders, 386 U.S. at 744.
10.  Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); see Stafford, 813 S.W.2d at 511
(noting that Anders brief should be filed with request for withdrawal from case).  
11.  See Ex Parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).